Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
2.	Claims 56-57 and 65-71 are all the claims.
3.	Claim 56 is amended, Claims 66-71 are added and Claims 58-61 and 64 are canceled in the Response of 3/17/2021.
4.	Claims 56-57 and 65-71 are under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
5.	“b)” The rejection of Claims 56-57 and 
	

Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 56-57 and 

Scope of Enablement
7.	The rejection of .Claims 56-57 and 64-65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn. Applicants have amended the claims to delete the limitation for a competition binding effect for the genus of antibodies and introduced three distinct antibodies defined by their combination of VH/VL CDR1-3 structures and with binding specificity for Siglec-10. 


REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: The sequences for SEQ ID NOS: 12 and 13; 20 and 21; and 28 and 29 (see Table A) are free from the art along with the linked sequences corresponding to the VH/VL CDRs for those pairs falling under elements (a)-(c) in generic Clam 56, respectively. The clones recognizing Siglec-10 are enabled for use in the treatment of colon and breast cancer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 56-57 and 65-71 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643